Hei, C. J.
1. Nothing is better settled than the principle that unless the judgment rendered in the lower court is absolutely demanded by the evidence, the first grant of a new trial on certiorari, in the absence of any controlling question of law, will not be disturbed. Fair v. Metropolitan Life Ins. Co., 2 Ga. App. 376 (58 S. E. 492); Freeman v. Maxwell, 10 Ga. App. 316 (73 S. E. 349); Cochran v. Minter, 10 Ga. App. 377 (73 S. E. 551).
2. In the present case the jury in the justice’s court found a verdict generally for the defendant, when the undisputed evidence showed that the plaintiff was entitled to recover at least a part of the account sued on. The judgment, therefore, remanding the case for another trial, was not affected by the overruling of exceptions to the magistrate’s answer.

Judgment affirmed.